DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Amendment
	The amendment filed on February 22, 2021 has been entered.  Applicant has:  amended claims 1, 4-5, 7-10, 12-14 and 16-19; and cancelled claims 2, 6, 11 and 15.  Claims 1, 3-5, 7-10, 12-14 and 16-19 are now pending, have been examined and currently stand rejected.

Claim Interpretation
	Applicant’s specification states “In this document, a trust card refers to a virtual trust card stored on a trusted zone of the operating system of a terminal, or on a trusted zone of an auxiliary device included in the terminal, or another safe memory area allocated and identified for the operator, the use of the card corresponding to that of a conventional debit or credit card. The trust card contains sensitive data as well as a set of safety properties and primitives, by means of which authorized parties can communicate with it. Simply put, the trust card is an application that controls access to the payment application and contains the keys and certificates needed for encryption of the payment application, an encryption algorithm, and possibly also a credit limit”.  Specification [0027].  Examiner has interpreted this portion of applicant’s specification to be an explicit definition for the term “trust card”.	

	The claim 1 limitation which recites “receiving in the user's terminal, in response to said transmitting, the second secret from said operator's server system over a wide area network, if said authentication produced an acceptable result, said second secret relating to said trust card and being configured to be used together with the first secret and payment data from a merchant's terminal for performing said payment transaction” is a contingent limitation.  That is, this limitation only occurs if a certain condition is met, in this case, when said authentication produces an acceptable result.  Accordingly, as drafted, the step of “receiving the second secret” need not be performed, nor taught by the prior art, if said checking did not produce an acceptable result.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  See MPEP 2111.04, and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1, 10 and 19 recite the term “verification code”.  Examiner has reviewed Applicant’s disclosure and is unable to find clear support or antecedent basis in the description so that the meaning of “verification code”, as used in the claims, may be ascertained by reference to the description.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 1, 3-5, 7-10, 12-14 and 16-19 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.	The “written description” requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.  Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005).  
Claim 1 recites, in part, “transmitting by the user's terminal the verification code to the operator's server system for authenticating the user and the trust card.”  Examiner has reviewed Applicant’s disclosure and is unable to find support for this limitation as written.  Specifically, Examiner is unable to find any indication in Applicant’s disclosure that the transmitting of the verification code (e.g., a hash of a password) to the operator’s server system is for authenticating the user and the trust card.  Applicant’s disclosure merely indicates that a hash of a password (i.e. a verification code) is transmitted to the server system and that server determines if the login is successful.  Specification [0044]; Fig. 3 steps 17-20.  Applicant’s disclosure fails to explicitly indicate that this initial login procedure authenticates the user and/or the trust card.  In fact, Applicant’s disclosure indicates that the user and the trust card are only authenticated in step 27, which only occurs after the verification code (e.g., hash of a password) is checked and after the server system performs automatic checking of the payment transaction data (i.e. a step not currently recited in the claims).  See e.g., Specification [0044-0046]; [0053]; Fig. 3 steps 20-27.  While it appears that the verification code may be part of a login 

Claim 19 recites, in part, “said non-transitory computer program product further comprising computer program code being configured, when run in said at least one processor, to cause the user's terminal, when the user's terminal is in a vicinity of the merchant's terminal, to: combine by an application executing in the user's terminal the first secret, the second secret and data about the payment transaction without receiving said data about the payment transaction from the operator's server system.”  Examiner has reviewed Applicant’s disclosure and is unable to find support that indicates that the user’s terminal must be in a vicinity of the merchant’s terminal when data/information (e.g., the first and second secret) is combined.  Applicant’s disclosure describes the need to be in the vicinity of an external reader (i.e. a RFID reader) when sending and/or receiving data (e.g., to/from the merchant’s terminal) (see e.g., Specification [0047]; [0049]), however, there is no indication in the disclosure that this proximity must be maintained while data is being combined by the user’s terminal.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 1 indicates, in the receiving the second secret step, that the second secret is configured to be used together with the first secret and “payment data from a merchant’s terminal”, however, the combining step indicates that the first and second secret are used with “data about the payment transaction”, not “the payment data from a merchant’s terminal.”  Based on the language/limitations recited in the claim it is unclear what relationship, if any, “data about the payment transaction” has with the “payment data from a/the merchant’s terminal.”  The lack of antecedent basis between these terms/phrases normally indicates that these are different data sets, however, the language recited in the receiving step suggests that they are, or at least could be, the same data set.  In order to further prosecution, Examiner has interpreted “payment data from a merchant’s terminal” and “data about the payment transaction” to be different data sets.  Further clarification is requested.  Claims 10 and 19 recite substantially similar limitations to those described above and found in claim 1, accordingly, claims 10 and 19 are also rejected for the same reasons and rational.  Claims 3-5, 7-9, 12-14 and 16-18 are also rejected under 35 U.S.C. 112, second paragraph, based on their dependency to claim 1 or 10.
Claim 1 recites, in part, “wherein receiving the payment data from the merchant's terminal comprises.”  This limitation is then followed by three additional limitations that are similarly indented, however, it is unclear if all three of these limitations are describing/refining details about the receiving of payment data, or if some of those three limitations are additional steps outside of the receiving process.  That is, the formatting of the claim suggests that the three steps following the wherein clause (i.e. receiving, combining, and transmitting) are all related to receiving the payment data, however, the content of the combining and transmitting steps appears to suggests that these two steps have nothing to do with the receiving of data from the merchant terminal.  As best understood, the combining and 

Response to Arguments
Claim Objections
	Claim 11 was objected to for a typographical error.  Applicant has cancelled claim 11 rendering the prior objection moot.
Claim Rejections – 35 U.S.C. § 112, first paragraph
	Claim 1-19 were rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  Applicant has cancelled claims 6, 11 and 15 rendering the prior rejection on these claims moot.  Applicant’s amendments have addressed the other remaining issues, accordingly, the prior 35 U.S.C. 112, first paragraph, rejections are withdrawn.
Claim Rejections – 35 U.S.C. § 112, second paragraph
	Claims 1-19 were rejected under 35 U.S.C. 112, second paragraph, as being indefinite.  Applicant has cancelled claims 6 and 15 rendering the prior rejection on these claims moot.  Applicant’s 
Claim Rejections – 35 U.S.C. § 101	Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection (Amendment, pp. 12-17) have been considered and were found to be persuasive.  The 35 U.S.C. § 101 rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 103(a)	Applicant’s arguments with respect to the 35 U.S.C. § 103(a) rejection (Amendment, pp. 17-19) have been considered and were found to be persuasive.  Examiner agrees that the cited references do not disclose or suggest the combination of features recited in amended claim 1 and similarly recited in amended claims 10 and 19.  Examiner has performed an updated prior art search based on the amended claim language, however as best understood in view of the pending 35 U.S.C. 112, second paragraph, rejections, Examiner is unable to identify any prior art alone, or in reasonable combination, that teaches the combination of elements recited in the independent claims  Accordingly, the 35 U.S.C. § 103(a) rejection is withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Smith (US 2008/0195550 A1) discloses a system and method for providing secure credit and debit transactions across unsecure data networks.  The method comprises using an indexed value to modify a user PIN and then sending the modified user PIN to an authorization server.  Smith Abstract; [0011]; [0031].
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        May 17, 2021

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685